Exhibit 10.19 Marten Transport, Ltd. 2011 Non-Employee Director Compensation Summary The Board of Directors of Marten Transport, Ltd. approved the following fee schedule for non-employee directors for fiscal year 2011: Annual Board retainer $ Lead Director Audit Committee chair Compensation Committee chair Nominating/Corporate Governance Committee chair The company generally pays non-employee directors a fee of $1,000 for each Board meeting attended, $750 for each committee meeting attended, and reimburses them for out-of-pocket expenses of attending meetings. Pursuant to the non-employee director option program adopted on March 1, 2006, which is similar to the program that was suspended in 2004, each non-employee director will also receive an automatic grant of an option to purchase 2,500 shares of common stock annually upon re-election to the Board by the stockholders.These options will be issued at a per share exercise price equal to the fair market value of one share of common stock on the grant date and expire ten years from the grant date.
